         Case 1:20-cr-00330-AJN Document 185 Filed 03/26/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    March 26, 2021

BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

       The Government respectfully writes to bring the Court’s attention to a recent decision by

Judge Crotty in United States v. Schulte, 17 Cr. 548 (PAC), which is attached hereto as Exhibit 1

(“Schulte Op.”). In that case, the defendant filed a motion to dismiss the indictment on November

16, 2020 (see 17 Cr. 548 (PAC), ECF No. 435), which was virtually identical in multiple respects

to the January 25, 2021 motion to dismiss the indictment filed by defendant Ghislaine Maxwell in

the above-captioned case (see 20 Cr. 330 (AJN), ECF No. 126). Like Maxwell, the defendant in

Schulte asserted, among other things, a claim under the Sixth Amendment of the Constitution,

arguing that the indictment should be dismissed because the grand jury sitting in White Plains

unfairly underrepresented Black and Hispanic individuals. Judge Crotty rejected those claims in

their entirety and denied the defendant’s motion to dismiss. Judge Crotty’s thorough, well-

reasoned decision supports the Government’s position in this case.
         Case 1:20-cr-00330-AJN Document 185 Filed 03/26/21 Page 2 of 2

                                                                                            Page 2


       In particular, in assessing the defendant’s Sixth Amendment claim, Judge Crotty found

that: (1) the relevant jury pool is the White Plains Master Wheel (Schulte Op. 8-9); (2) the relevant

“community” is the White Plains voting age population (Schulte Op. 9-11); (3) it was entirely

proper for the Government to seek an indictment in White Plains, despite the fact that the trial is

likely to occur in Manhattan (Schulte Op. 11-13); and (4) the appropriate method of statistical

comparison is the “absolute disparity” method (Schulte Op. 13-14). Judge Crotty therefore found

that the defendant had not demonstrated substantial underrepresentation under the second prong

of the standard set forth in Duren v. Missouri, 439 U.S. 357, 364 (1974). (Schulte Op. 13-15).

Judge Crotty further found that the defendant’s claim failed on Duren’s third prong, as well,

because the defendant had not established that any underrepresentation was the product of

systematic exclusion in the jury selection process. (Schulte Op. 15-17).

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          by: __/s/__________________________
                                              Maurene Comey
                                              Alison Moe
                                              Lara Pomerantz
                                              Andrew Rohrbach
                                              Assistant United States Attorneys
                                              (212) 637-2324


cc:    Counsel of Record (by ECF)
